Citation Nr: 1138330	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for porphyria cutanea tarda, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder.  

4.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007, January 2008, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the course of this appeal, the Veteran testified at an informal hearing before an RO VA employee in July 2009 and before the undersigned at a personal hearing in October 2010.  Transcripts of both hearings are associated with the claim file.  

The issues of entitlement to service connection for porphyria cutanea tarda, hepatitis C, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On the record during the October 2010 hearing the Veteran's representative withdrew the claim of entitlement to a TDIU.  

2.  The RO denied service connection for porphyria cutanea tarda in an unappealed April 1995 rating decision.  

3.  Evidence added to the claims file since the April 1995 decision, in which the RO denied service connection for porphyria cutanea tarda, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for porphyria cutanea tarda and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal pertaining to entitlement to service connection for porphyria cutanea tarda have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The April 1995 decision, in which the RO denied service connection for porphyria cutanea tarda, is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

3.  New and material evidence having been added to the claims file since the April 1995 rating decision, the criteria have been met for reopening a claim of entitlement to service connection for porphyria cutanea tarda.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

In December 2008 the RO received a VA FORM 9 Substantive Appeal perfecting the Veteran's appeal of the RO's June 2008 denial of a TDIU.  On the record during the October 2010 hearing before the undersigned, the Veteran's representative indicated that the Veteran wished to withdraw the appeal as to entitlement to a TDIU.  October 2010 transcript at 2.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Given the October 2010 request for withdrawal of the appeal, there remain for appellate consideration no allegations of errors of fact or law with regard to the RO's denial of the Veteran's claim of entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and the appeal as to that issue is dismissed.  

Porphyria cutanea tarda - reopening the claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service personnel records document that the Veteran had service in the Republic of Vietnam from March 1970 to February 1971 and from August 1971 to May 1972.  It is presumed that he was exposed to an herbicide agent, such as Agent Orange, during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If porphyria cutanea tarda is shown to have manifested to a compensable degree within one year of the last exposure to Agent Orange, then service connection for disability due to the disease is presumed.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011).  

The Veteran first applied for service connection for porphyria cutanea tarda in January 1995.  That claim was denied by the RO in an April 1995 rating decision.  Notice of that decision and of the Veteran's appellate rights was mailed to the Veteran that same month.  

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, the notice of disagreement must be filed within one year of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is timely filed, the decision becomes final and may not thereafter be reopened and allowed except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

Review of the claims file fails to show that the Veteran filed a notice of notice of disagreement with that decision within one year of April 1995.  The April 1995 decision is therefore final.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The unestablished fact at the time of the 1995 decision was in-service onset of the porphyria cutanea tarda or manifestation of the disease within one year of last exposure to an herbicide agent during service.  

The initial question then is whether there has been new and material evidence added to the record since the April 1995 rating decision.  At the time of the 1995 decision, the only probative evidence of record showing porphyria cutanea tarda was a VA hospital summary from a one day admission in August 1991 that documented that the Veteran had an established diagnosis of porphyria cutanea tarda that have been symptomatic over the past two or three years.  

VA received his most recent claim for service connection for porphyria cutanea tarda in May 2006.  In that application he indicated that his porphyria cutanea tarda first began on September 9, 1973 and that he was treated for the condition in the summer of 1991 or 1992.  

During the July 2009 RO hearing, the Veteran's representative informed him that what must be shown is that his porphyria cutanea tarda manifested within a year of returning from Vietnam and then asked the Veteran when he initially noticed that he had a skin condition.  The Veteran responded that he first notice the skin condition within two months.  He reported that he had bought a convertible and was riding around all day and the next day he noticed sweat blisters on his arms.  He reported that he did not seek treatment until the 1990s because it was not a problem.  

The Veteran's reports that he noticed symptoms of porphyria cutanea tarda within two months of return from Vietnam is new evidence because he had not previously made such an assertion.  This is material evidence because it relates to the unestablished fact necessary to substantiate his claim and raises a reasonable possibility of doing so.  

VA treatment notes from 1990 and 1991 were not associated with the claims file at the time of the 1995 decision but were added to the record following the Veteran's submission of an application for service connection in 2006.  These include two July 1990 VA medical certificates.  The first, dated on July 6, 1990, documents his report of a history of scattered blisters on his hands that "come & go for the last 6 months."  The second, from July 24, 1990, documents his report of a nine month history of vesicles on the dorsum of his hands which had gradually worsened and spread up his arms.  He denied any known health problems other than a history of hepatitis contracted via food in Vietnam.  

VA followed-up for several months.  There is an assessment of porphyria cutanea tarda found in October 1990 treatment notes along with a notation to rule out hemochromatosis as the cause of the porphyria cutanea tarda.  An April 1991 treatment note includes that he had been diagnosed with porphyria cutanea tarda in the past year and there was notable hyperpigmentation in general as well as hypertrichosis of his face and multiple areas of hyperpigmentation on his hands.  He was to be seen in Gastro-Intestinal (GI) clinic for elevated liver function tests.  At this point he was positive for hepatitis C antibody.  The impression was "PCT [porphyria cutanea tarda] 2nd Hep C?"  The note indicated a plan for the Veteran to be seen in GI clinic and depending on the conclusion and his status to consider a specific treatment for the porphyria cutanea tarda.  

The April 1991 notes include that the Veteran reported that he had a history of hepatitis and dysentery during service and that he had skin and macular pigmentation over the past year.  

An August 1991 treatment note states that the Veteran had a known history of hepatitis C since 1971 and porphyria for the past two to three years.  After discussing the Veteran's skin symptoms, the note specifically states as follows:  "Pt also has Hep C since he used I.V. drugs in Vietnam.  For the past 4-5 years he has developed jaundice 1 - 5xper year."  The notes also indicate a plan to take a liver biopsy to determine if his liver disease was primarily of porphyric or hepatitis C etiology.  Following the liver biopsy there is no more reference to a connection between the Veteran's porphyria cutanea tarda and hepatitis C.  

These treatment records are new and material evidence.  Even taking into consideration that VA treatment records are constructively of record, to the extent that these records were not associated with the claims file in 1995, the Board will consider them as new evidence.  Here, the Board need not at this time, and therefore does not, make a determination as to how the constructive nature of the records impacts on the effective date of any benefit that may be allowed pursuant to reopening the Veteran's claim.  

The information in these records relates to a connection between the Veteran's service and his porphyria cutanea tarda, via hepatitis C.  With assistance from VA in the form of an expert medical opinion there is a reasonable possibility that his claim of entitlement to service connection for porphyria cutanea tarda could be substantiated.  

As new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for porphyria cutanea tarda must be reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant decision the Board is not deciding any issue unfavorably to the Veteran.  As to the issue he has withdrawn, the Board no longer has jurisdiction to decide any question.  As to the reopened claim, the Board only decides to reopen the claim, a decision not unfavorable to the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.  

The claim of entitlement to service connection for porphyria cutanea tarda is reopened.  


REMAND

VA has a duty to assist a claimant in substantiating a claim for disability compensation benefits by providing a medical examination and obtaining an expert opinion if certain factors are met.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  Here, those factors are met for the Veteran's claims of entitlement to service connection.  

Service personnel records document that the Veteran was convicted of an offense by special court martial in April 1972 and spent some time in a stockade.  A record of assignments documents that as of April 12 1972 the Veteran's principle duty was that of a prisoner.  During a February 1977 hearing for the purpose of determining whether his service should be considered by VA to be other than dishonorable, the Veteran testified that he was sent to the stockade for three four months at which time he underwent heroin withdrawal.  Service treatment records document that on or about April 13, 1972 the Veteran engaged in a suicide gesture associated with heroin withdrawal.  

April 2005 VA treatment notes document the Veteran's report of long standing low grade sadness most of his life.  He reported a history of heroin use in Vietnam in 1971, an adjustment disorder due to incarceration, an attempt to hang himself, cessation of heroin use after Vietnam, and alcohol use from when he was a teenager until 12 years prior to the 2005 note.  Diagnosis was major depressive disorder, dysthymic disorder, and alcohol dependence.  August 2006 psychiatric evaluation include his report that he used heroin on a daily basis while in Vietnam.  Diagnoses were alcohol dependence, alcohol induced mood disorder depressed type, marijuana abuse, and history of heroin abuse with intravenous drug abuse.  

The Veteran was hospitalized in a VA PTSD treatment program from October to November 2006.  Diagnosis at discharge from the program was PTSD "(non-combat, but military related stressor - untreated heroin withdrawal while incarcerated in military setting in Vietnam)."  His other psychiatric diagnoses remained the same.  

Notes specific to the PTSD diagnosis provide as follows:  "Further assessment regarding specific Sx related to PTSD was carried out.  He presented with the following report:  He experiences the traumatic event (his incarceration in Vietnam) via nightmares each night, they awaken him 3 or 4 nights per week."  This was followed by a diagnosis of chronic PTSD.  

In a March 2008 letter a VA psychiatrist provided that the Veteran was "currently experiencing a combination of anxiety and depressive symptoms with features of Post Traumatic Stress Disorder as well as auditory and visual hallucinations."  

This letter, the pre November 2006 diagnoses of other than PTSD, and the November 2006 diagnosis of PTSD among other diseases make it unclear as to what psychiatric diseases the Veteran has suffered from since he filed his claim for compensation for psychiatric disability.  Additionally, some of the mental health treatment notes seem to attribute his symptoms only to his drug abuse while others attribute his symptoms to his incarceration during service.  Complicating this matter the Veteran testified before the undersigned that his stressors in service were his heroin addiction and the military taking him through an airport in handcuffs.  October 2006 transcript at 2-3.  He has also testified to a number of other alleged in-service events that he contends led to his psychiatric symptoms.  Of these alleged events, the Board accepts as fact that he was present when another serviceman "G.F." was stabbed in a non-combat altercation and the Veteran helped him get to a medical facility.  

Because the Board finds the medical evidence of record to be insufficient to decide this claim, and because the other factors are present that trigger VA's duty to assist the Veteran by providing a medical examination, the Board must remand the issue of entitlement to service connection for a psychiatric disease so that VA can provide a medical examination including an expert opinion as to whether there is a connection between his service and any psychiatric disease from which he has suffered since filing his claim for benefits in 2006.  

Turning to the hepatitis C claim, the evidence shows that there are two events or series of events during the Veteran's service that raise the question as to whether his hepatitis C warrants service connection.  First, service treatment records document, and the Veteran has repeatedly acknowledged, that he was an intravenous heroin user during service.  VA treatment records from April 2006 document his report that he used heroin on a daily basis while in Vietnam.  Second, he has reported that he helped a friend, G.F., to get to a medical facility after G.F. had been stabbed in a noncombat altercation and that, in assisting G.F., he came into contact with G.F.'s blood.  The Board does not have the expertise to determine how the Veteran contracted hepatitis C.  Hence, VA must remand this issue for a medical examination and expert opinion.  

With regard to his porphyria cutanea tarda, VA treatment records from 1990 and 1991 include discussion as to a relationship between this disease and his liver disease.  The evidence however is not sufficient to determine if the Veteran has porphyria cutanea tarda due to his hepatitis C.  Thus, whether service connection is warranted for porphyria cutanea tarda depends, in part, on whether his hepatitis C cause the porphyria cutanea tarda and on whether service connection is warranted for hepatitis C.  The Board cannot decide the issue of entitlement to service connection for porphyria cutanea tarda at this time and must obtain an expert opinion as to the relationship, if any, between his hepatitis C and porphyria cutanea tarda.  Again, this must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and pension (C&P) examination with regard to his claim of entitlement to service connection for hepatitis C and porphyria cutanea tarda.  The claims file and a copy of this remand must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must indicate in his or her report that the claims file was reviewed.  That review must include review of the records obtained from the Social Security Administration which are located on a compact disc found in a white envelope in one of the volumes of the claims file and service records located in a white envelope and a brown envelope in one of the volumes of the claims file.  The examiner is asked to address the following:

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran contracted hepatitis C through contact with the blood of another service person, "G.F." following the stabbing of G.F.  The examiner must accept as fact that the Veteran did come in contact with the G.F.'s blood.  The examiner must provide a complete rationale for any conclusion reached.  The examiner must include in that explanation reference to this event as well as reference to the Veteran's intravenous heroin drug abuse during service.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's porphyria cutanea tarda was caused by his hepatitis C.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's porphyria cutanea tarda has been permanently worsened by his hepatitis C.  

2.  Schedule the Veteran for a C&P examination by a mental health professional.  The examiner is asked to address the following and only the following:

(a)  Identify any and all psychiatric disorders from which the Veteran has suffered at any time between May 2006 and the present.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had onset during the Veteran's active service irrespective of any specific event that occurred during such service.  The examiner must provide a complete rationale for any conclusion reached.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder was caused by the Veteran's heroin use during active service.  The examiner must provide a complete rationale for any conclusion reached, including reference to the Veteran's statements as well as relevant treatment records.   

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability ) that any identified psychiatric disorder was caused by the Veteran's incarceration during active service including his being transported through an airport in handcuffs.  The examiner must provide a complete rationale for any conclusion reached, including reference to the Veteran's statements as well as relevant treatment records.  

(e)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability ) that any identified psychiatric disorder was caused by the Veteran's observation of the noncombat related stabbing of a fellow serviceman, "G.F." during service; the examiner must accept as fact that the Veteran was present when G.F. was stabbed.  The examiner must provide a complete rationale for any conclusion reached, including reference to the Veteran's statements as well as relevant treatment records.  

3.  Then, after ensuring that the above development is completed, readjudicate the issues of entitlement to service connection for hepatitis C, porphyria cutanea tarda, and a psychiatric disorder.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 1).
388520458


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


